Order entered June 4, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00007-CR
                                    No. 05-14-00008-CR

                           SENRICK WILKERSON, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                    Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                         ORDER
       The Court DENIES appellant’s May 29, 2014 pro se motion for mandamus. See Rudd v.

State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).




                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE